Title: C. W. F. Dumas to the Commissioners, 27 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 27e. Juin 1778
      
      Voici copie de la Lettre que je viens d’écrire à Mr. le G—— P——
      “Monsieur, Le Traite d’amitié et de commerce entre la France et les Etats-Unis de l’Amérique m’a été envoyé. Quand il plaira à Votre Excellence de me prescrire le jour et l’heure ou il Lui seroit commode de me donner audience, je recevrai ses ordres avec le profond respect avec lequel je suis, &c.”
      Avant de porter cette Lettre, je l’ai fait voir au g—— F——, qui l’a approuvee. A present j’attends que le G—— P—— me fasse dire quand il voudra me recevoir. Je Suppose que la curiosite ne lui permettra pas de differer longtemps.
      
      
       28e.
      
      J’ai bien supposé. En revenant de chez le g—— F——, j’ai trouvé le billet suivant, tout entier de la main du G—— P——.
      “Monsieur, Ayant vu hier par votre Lettre, que le Traité d’Amitié et de Commerce entre la France et les Etats-Unis de l’Amérique vous a été envoyé, et que vous souhaitez de me voir, je vous prie, Monsieur, de vouloir vous rendre chez moi demain matin vers 8/12 ; heures. Je suis très parfaitement, Monsieur, Votre tres humble et très obéissant serviteur, P. Van Bleiswyk. Ce 28c Juin 1778.”
      Je reçus hier au soir de la part de Mr. le Chev. Gd. le paquet dont vous m’avez favorise le 22e,. et dont j’ai lu, ou plutôt devore l’agréable contenu avec le plus grand intérêt. Après la Lettre que j’avois écrite au G—— P——, il n’y avoit plus moyen de reculer: aussi le g—— F——, a tout de suite dit qu’il falloit passer outre. J’irai done demain matin faire la communication du Traité, mais Seulement en le laissant lire, ou en le lisant, comme on voudra, sans en laisser prendre copie.
      
      
       29e. Juin 1778
      
      J’ai été chez le G—— P——. Il m’a rec, u avec la plus grande politesse. Je lui ai présenté le Traite, en le prévenant qu’il ne m’étoit pas permis pour le présent de le faire voir à d’autres qu’a lui et à notre Ami, comme à deux Ministres de la République, pour qui Mrs. les Plénipotentiaries des Etats Unis avoient la plus grande confiance et la plus haute estime. “Mais vous pouvez pourtant me le laisser un peu, n’est-ce pas?” me dit-il. Je l’assurai que tout ce qui étoit en mon pouvoir, et ma personne meme, étoit à sa disposition, mais que je le suppliois de considérer, que ceci étoit un dépot. Il n’insista pas; et ayant lu, il trouva “que c’étoit un Traité d’amitié et de Commerce comme tous les autres.” Je lui dis qu’on n’avoit pas voulu en faire un autre, et que la republique pouvoit en faire un pareil. Il me dit “qu’il y avoit sans doute des Articles secrets.” Je répondis “que cela ne seroit pas sans exemple, mais que je n’en savois rien.” Il parla “de l’irrésolution de la Cour de Madrid, et du peu de disposition de celle de Vienne à ecouter Mr. Lee.” Je m’enveloppai dans une parfaite ignorance de ce qui se traitoit dans les Cabinets. Il trouva que “le Traité ne garantissoit pas l’indépendance.” J’observai qu’il la supposoit, et que la déclaration que la France en avoit faite à toutes les Puissances, excluoit toute incertitude à cet égard. Il me parla de Mr. Franklin dans des termes qui manifestoient la plus haute estime, conĉue depuis longtemps déjà, et, a mot couverts, de sa bonne volonté pour le rapprochement des deux Peuples. Je lui offris, s’il avoit quelque desir de revoir le Traité, de le lui apporter aussi souvent qu’il voudroit. Il répondit que cela n’étoit pas nécessaire, sur-tout puisque je devois aussi le communiquer demain à notre ami. Je lui remis copie de la nouvelle manuscrite, avec promesse de lui faire des Extraits de celles, Messieurs, que vous m’enverrez a l’avenir. Il me témoigna que cela lui feroit plaisir. Il me parut plus réservé à la fin qu’au commencement; faché apparemment, de n’avoir pu faire voir le Traité au Prince, mais qui l’auroit fait voir a S. J. Y.&c.
      
      
       30e.
      
      J’attends ce soir Mr. V. Berkel. Les Etats d’Hollande S’assemblent demain.
      On m’a envoyé d’Amsterdam quelques feuilles de la dédicace ci-jointe. J’ignore qui en est l’auteur: mais cela vaut incomparablement mieux que le voeu des nations.
      Je m’occuperai à présent à extraire pour nos Gazettiers les papiers dont vous m’avez favorisé et suis avec respect Messieurs Votre tres humble & très obeissant serviteur
      
       D
      
      
      
       30e. Juin 1778
      
      On vient de me Conner que la Ville d’Amsterdam a fait un Emprunt de 3000,000 de florins (6000,000 de Livres de France), qui a été rempli dans 2 ou 3 heures de temps. Tant mieux; voilà toujours autant d’argent dont les Anglois ne profiteront pas, pour faire hausser leurs fonds. Mais il faut que je sache encore pour quoi cet emprunt a été fait; et je le Saurai. Toujours, le fait est sûr.
     